Gildersleeve, J.
This is a summary proceeding. The petition alleged “ that said petitioners are the landlords of the premises hereinafter described.” This was the only allegation therein, setting forth or attempting to set forth the interest of the petitioners in said premises as required by section 2235 of the Code of Civil Procedure. This statement has repeatedly been held to be insufficient to confer jurisdiction upon the court to entertain these proceedings. Ferber v. Apfel, 99 N. Y. Supp. 215, and cases there cited. Prompt objection to the form of the petition was made by the defendant herein, but without avail, and a final order in the landlords’ favor was made. It must be reversed.
Eitzgebald and Davis, JJ., concur.
Final order reversed, with- costs tc appellant.